393 S.C. 590 (2011)
713 S.E.2d 624
In the Matter of Scott Matthew WILD, Petitioner.
Not in Source.
Supreme Court of South Carolina.
July 28, 2011.

ORDER
JEAN H. TOAL, Chief Justice.
Respondent was suspended on February 7, 2011, for a period of ninety (90) days. He has now filed an affidavit requesting reinstatement pursuant to Rule 32, of the Rules for Lawyer Disciplinary Enforcement contained in Rule 413, SCACR.
The request is granted and he is hereby reinstated to the practice of law in this state.